DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 26 April 2022.
Claims 19-38 are withdrawn from further consideration as being drawn to a non-elected invention.
Claims 1, 3-6, 9-10, 12, 15 and 18 have been amended.
Claims 1-18 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Specification
The specification has been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Objection(s)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Interpretation
Applicant argues that the claims should not be interpreted under means-plus-function interpretation. Applicant specifically argues the term “module” as used is not a nonce term. Examiner respectfully disagrees. Applicant cites paragraphs from their specification that describe “module(s)” as used. However, the cited passages provide merely examples of module(s) and not explicit indications or definitions as to the structure of a “module”. “Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.” See MPEP 2111.01(IV)(A). Applicant’s citation from paragraph [0365] merely states that a module is implemented via a device or other hardware (emphasis added) but does not define the structure of a module itself. As such, a “module” under its broadest reasonable interpretation includes the ordinary definitions of the term “module” which includes acting as a non-structural generic placeholder. See MPEP 2181(I)(A). The claims recite means-plus-function interpretation.
Applicant argues that a fraud evaluation module is not merely functional language plus a nonce term. Applicant then provides several examples recited in the specification (examiner notes that cited paragraph number [0082] should be [0085]) of various modules including AI modules, and provided examples of some algorithms used with said modules. As stated above, such recitations are not explicit definitions and thus do not limit the term “module” to something other than its ordinary meaning. Applicant further states that such computing entity that performs the method is a fraud evaluation module. Applicant’s specification is silent as to any explicit recitation that a module is a computing entity. Regardless, the phrase “computing entity” similarly lacks any structure and the phrase “entity” acts as a non-structural generic placeholder. The claims recite means-plus-function interpretation.
Claim Rejections Under 35 U.S.C. §101
Step 1
Applicant argues that Claims 10-18 do not encompass signals or carrier waves per-se because they recite a computer readable storage device rather than a computer readable storage media (emphasis added). Examiner respectfully disagrees. Some PTAB panels have held that, absent broadening in the specification, the ordinary meaning of “device” or “storage device” would have excluded signals per se. Other PTAB panels have reached the opposite conclusion and held that, absent narrowing in the specification, the ordinary meaning of “device” would have included signals per se. We therefore look to the specification for any guidance. Applicant’s specification clearly contemplates implementation of various operations via the use of signals. See at least paragraphs [0358], [0363] and [0370]. Applicant’s only mention of the phrase “storage device” in paragraph [0331] where it is not defined. However, Applicant’s specification does further define the computer readable memory through non-limiting examples in paragraph [0372] as: “The memory device may be in a form a solid-state memory, a hard drive memory, cloud memory, thumb drive, server memory, computing device memory, and/or other physical medium for storing digital information” (emphasis added). Applicant’s specification provides no explicit definition as to what a “storage device” is or must include. Given that signals are a type of physical medium for storing digital information, under its broadest reasonable interpretation, a “computer readable storage device” as claimed in Claims 10-18 includes signals and/or carrier waves and therefore does not pass Step 1 of the eligibility analysis.
Step 2A Prong 1
Applicant argues that the Office Action does not apply the proper test for Step 2A Prong 1. Applicant specifically argues that Examiner’s use of the word “cover” is different from the PEG’s description in Step 2A Prong 1 of “recites” or “describes”. Examiner respectfully disagrees. “Prong One, which is discussed in Section I of this Update, asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in Section I of the PEG) in a claim means that the claim “recites” a judicial exception.” (October 2019 Update at page 10). Examiner’s usage of the exact word “covers” is not relevant to the analysis for Step 2A Prong 1 (Examiner has switched to the word “describes” in the instant rejection for sake of clarity). As a whole, Examiner’s analysis shows inclusion of a judicial exception in the claims, therefore the claims recite and/or describe the noted judicial exceptions in accordance with the 2019 PEG and October 2019 Update.
Applicant argues that the claims do not include an element that explicitly recites risk mitigation or a mental process. Examiner respectfully disagrees. While the claims may not say those precise words, they recite and/or describe the notes judicial exceptions. The 2019 PEG does not require citations to court cases, 
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

Furthermore the 2019 PEG is an incorporation of the results of many cases that have been held in regard to subject matter eligibility. 
“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3)

As a result, Step 2A Prong 1 does not require adherence to a strict definition of the groupings and subgroupings of abstract ideas, but rather determine if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. Generating a risk metric is a tool used to determine risk of a fraudulent act (in the present claims), and outputting the risk metric has the purpose of alerting a user to potential fraud, thus attempting to mitigate the risk of fraud (in the present claims). While the claims may not outright state that they mitigate risk, their main purposes is to mitigate risk of fraud (See the specification at paragraph [0003] “These decision points can include determining optimal routing paths for delivering data, determining whether a request for access to a service is authorized, determining whether a requested payment transactions is fraudulent, determining whether a data packet includes malicious content, and so on.” (emphasis added) The claims are directed to alerting a user of potential fraud such that a user may take corrective action, ergo they are directed towards “mitigating risk” of a potential case of fraud.
Applicant argues that the human mind is not equipped to perform various aspects of the claims and therefore the claims do not recite and/or describe a human mental process. Examiner respectfully disagrees. “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary.” See MPEP 2106.04(a)(2)(III)(C). Aside from the recitation of generic computer components, there is nothing that could prevent a human mind with the aid of pen and paper from performing the claim limitations that recite the abstract idea noted the eligibility rejection. The claims recite and/or describe a mental process.
Applicant argues that the claims describe an AI system. It is noted that the features upon which applicant relies (i.e., the claimed module(s) being an AI system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regardless, recitation of such an AI system would merely be generally linking the use of the judicial exception to the particular technological environment or field of use of AI. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP § 2106.05(h).
Applicant argues that the claims do not include an element that describes risk mitigation but rather describes a specific process that can be used in the context of risk mitigation, but do not describe the underlying concept of risk mitigation. Examiner respectfully disagrees. “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation).” See MPEP 2106.05(I). Narrowing the judicial exception to the particular use case or context applicant describes does not negate the fact that the claim(s) recites and/or describes a judicial exception. The claim(s) recite and/or describe a judicial exception.
Claim Rejections Under 35 U.S.C. §103
Applicant argues that Liu does not teach or suggest determining whether multiple fraud risk provide a reliable fraud evaluation answer, as recited by the applicant’s claims. Applicant specifically argues that nothing has been mapped to the score evaluation module. Examiner respectfully disagrees. Given the 112(b) rejection for the means-plus-function language, Examiner interpreted the various modules as software code blocks. Paragraph [0087] which examiner cited is the algorithm used by Liu to evaluate the scores which through which the embodiments of the inventions may be embodied through software. See at least paragraph [0005] of Liu. Ergo, the algorithm and evaluation in paragraph [0087] is disclosed as a software (i.e. software code block) that evaluates the fraud answers. Liu discloses the claimed score evaluation module.
Applicant argues that there is no indication in Liu that the numeric values output by the binning algorithms represent a fraud evaluation answer and that there is no indication that “determining the importance of features used in the analysis” teaches or suggests that the binning algorithms produce a fraud evaluation answer. Examiner respectfully disagrees. Given the extraordinarily broad scope of the claim limitation any evaluation of the fraud answer may read on the phrase “fraud evaluation answer” including Liu’s importance factor analysis. Liu’s importance factors discloses a fraud evaluation answer.
Regarding the amended features that the evaluation threshold produce a “reliable” fraud evaluation answer if it satisfies an evaluation threshold, applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments regarding the Liu reference represent reiterations of the above three arguments to which Examiner has already addressed.
Claim Rejections Under 35 U.S.C. §112
Applicant argues that “current transaction evaluation data” is not a relevant term and that there is nothing indefinite or relative about using the term “current” to distinguish a present transaction from a previous transaction. Examiner respectfully partially disagrees. While Examiner agrees that there is nothing relative about using the term “current” to distinguish a present transaction from a previous transaction, Examiner disagrees that the phrasing used is not indefinite. Applicant’s use of the phrase “based on current transaction evaluation data of a transaction associated with the transaction request” is not limited to only transaction evaluation data of the presently occurring transaction and may include recent transactions (i.e. current transactions) associated with and/or related to the current transaction. Under such an interpretation the use of the phrase “current transaction evaluation data” is relative and indefinite. Applicant’s explanation has clarified their intended interpretation. Although the explanation does not remedy the indefiniteness of currently use wording, Examiner will adopt applicant’s interpretation for purposes of examination. Examiner recommends applicant use the following wording: “…based on transaction evaluation data of a transaction in the transaction request,…”
The means-plus-function language has been discussed in the claim interpretation section above. Given that applicant’s arguments are largely the same, examiner incorporates their response herein.
The claims have been amended to address the remaining 112 objection(s)/rejection(s) not mentioned above that were presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).

Claim Interpretation
The claims include language such as “…to determine whether the plurality of fraud risk scores provides the reliable fraud evaluation answer” in Claims 6 and 15. These recitations, under their broadest reasonable interpretation, include an intended result of the performing step and as a result may be afforded no patentable weight.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"fraud evaluation module(s)" in claims 1 and 10.
“module(s)” is the nonce term
“fraud evaluation” is the functional language
The terms are not modified by sufficient structure, material, or acts for performing the claimed function. 
Examiner now looks to the specification for the definition of the phrase “fraud evaluation module”. Although the specification uses the phrase multiple times, there is no particular definition given for the phrase resulting in an associated 112(b) rejection. See the associated 112(b) rejection for interpretation.
"score evaluation module" in claims 1 and 10.
“module(s)” is the nonce term
“score evaluation” is the functional language
The terms are not modified by sufficient structure, material, or acts for performing the claimed function. 
Examiner now looks to the specification for the definition of the phrase “score evaluation module”. Although the specification uses the phrase multiple times, there is no particular definition given for the phrase resulting in an associated 112(b) rejection. See the associated 112(b) rejection for interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “current transaction evaluation data” in claims 1-5, 9-14 and 18 is a relative term which renders the claim indefinite. The term “current transaction evaluation data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will interpret this to recite “…based on transaction evaluation data of a transaction in the transaction request,…” for purposes of examination.
Claim limitations “fraud evaluation module(s)” and “score evaluation module” recited in Claims 1 and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification uses the phrases multiple times, there is no particular definition given for the phrases. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner will interpret the modules to be software code blocks for purposes of examination.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass transitory signals or carrier waves in their scope. Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) are not directed to any of the statutory categories when claimed as a product without any structural recitations (See MPEP § 2106.03(I).) Therefore, the claims are not patent eligible. 
The broadest reasonable interpretation of computer readable storage media based on common usage covers signals/carrier waves.
The applicant can choose other ways to amend the claim in accordance with the original disclosure.
It is not acceptable to just add “physical” or “tangible” - Nuijten’s ineligible signals were physical and tangible. 
It is not acceptable to add “storage” absent support in original disclosure because the broadest reasonable interpretation of computer readable storage media based on common usage covers signals/carrier waves. 
For the purposes of compact prosecution examiner will continue the 101 analysis as if the claims positively recite non-transitory computer-readable media.
	The claims recites a method and computer readable storage device for evaluating a transaction request for fraud. These are a process and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1 and 10:
Claims 1 and 10:
“generating,…, a plurality of fraud risk scores based on current transaction evaluation data of a transaction associated with the transaction request, wherein a first fraud evaluation module of the plurality of fraud evaluation modules executes a first fraud evaluation protocol utilizing a first set of the current transaction evaluation data to produce a first fraud risk score of the plurality of fraud risk scores;”
“determining,…, whether the plurality of fraud risk scores provide a reliable fraud evaluation answer, wherein a fraud evaluation answer is reliable if the fraud evaluation answer satisfies an evaluation threshold;”
“when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer:… adjusting,…, a set of fraud evaluation protocols based on the set of fraud assessment records to produce a set of adjusted fraud evaluation protocols;”
“when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer:… generating,, a set of adjusted fraud risk scores based on the current transaction evaluation data and the set of adjusted fraud evaluation protocols;”
“when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer:… determining,…, whether the set of adjusted fraud risk scores provides the reliable fraud evaluation answer;”
“when the set of adjusted fraud risk scores provides the reliable fraud evaluation answer, outputting,…, the reliable fraud evaluation answer.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “fraud evaluation module”, “score evaluation module”, “memory section(s)”, or “computer readable storage device” nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk or could reasonably encompass mental processes such as evaluations. Mitigating Risk is performed when determining whether a request payment transaction is fraudulent (i.e. mitigating risk of fraud; specification at paragraph [0003]). Evaluation are performed when performed when determining whether a request payment transaction is fraudulent (i.e. evaluating the potential of fraud or malicious activity; specification at paragraph [0003]). If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. If a claim limitations, under their broadest reasonable interpretation, covers evaluations but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) 2-6, 8-9, 11-15 and 17-18 are directed to the following:
Claim(s) 2 and 11:
“generating,…, a set of queries based on the current transaction evaluation data;”
Claim(s) 3 and 12:
“generating,…, a first query of the set of queries based on the first set of relevant data;”
Claim(s) 4 and 13:
“when the set of adjusted fraud risk scores does not provide a reliable fraud evaluation answer: determining, by the score evaluation module, whether the set of adjusted fraud risk scores has a positive or negative convergence factor;”
“when the set of adjusted fraud risk scores does not provide a reliable fraud evaluation answer:…adjusting,…, the set of adjusted fraud evaluation protocols based on the set of fraud assessment records and the positive or negative convergence factor to produce a set of second adjusted fraud evaluation protocols;”
“when the set of adjusted fraud risk scores does not provide a reliable fraud evaluation answer:…generating,…, a set of second adjusted fraud risk scores based on the current transaction evaluation data and the set of second adjusted fraud evaluation protocols;”
“when the set of adjusted fraud risk scores does not provide a reliable fraud evaluation answer:…determining,…, whether the set of second adjusted fraud risk scores provides the reliable fraud evaluation answer;”
“when the set of second adjusted fraud risk scores provides the reliable fraud evaluation answer, outputting,…, the reliable fraud evaluation answer.”
Claim(s) 5 and 14:
“executing,…, a second fraud evaluation protocol utilizing a second set of the current transaction evaluation data to produce a second fraud risk score of the plurality of fraud risk scores.”
Claim(s) 6 and 15:
“filtering,…, the plurality of fraud risk scores to produce a set of fraud risk scores;”
“performing,…, a convergence function on the set of fraud risk scores to determine whether the plurality of fraud risk scores provides the reliable fraud evaluation answer.”
Claim(s) 8 and 17:
“adjusting,…, the first fraud evaluation protocol based on a first sub-set of the set of fraud assessment records to produce a first adjusted fraud evaluation protocol wherein the first fraud evaluation module is in the set of fraud evaluation modules.”
Claim(s) 9 and 18:
“analyzing the first sub-set of the set of fraud assessment records for fact patterns similar to a fact pattern of the current transaction evaluation data to produce prioritized fraud assessment records;”
“determining accuracy classifications of prioritized fraud assessment records;”
“determining a plurality of sets of fraud risk scores from the prioritized fraud assessment records;
“comparing the plurality of sets of fraud risk scores with the plurality of fraud risk scores to produce a plurality of fraud risk score differences;”
“scaling the plurality of fraud risk score differences based on the accuracy classifications to produce a plurality of scaled fraud risk score differences;
“adjusting the first fraud evaluation protocol based on the plurality of scaled fraud risk score differences.
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk or are directed to Mental Processes which include concepts performed in the human mind such as evaluations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 7 and 14 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 7 and 16:
“…wherein the executing the first fraud evaluation protocol comprises executing at least one of the following protocols to generate the first fraud risk score: an account-take-over protocol, a collusion protocol, a professional-bad-actor protocol, a behavior-pattern-being-an-attack protocol, a use-of-hacker-tools protocol, a zero- day-anomaly-is-an-attack protocol, a fake-account-registration protocol, a fraudulent-login-protocol, a weight-of-evidence protocol, a device-recognition protocol, an emergent-detection protocol, an external-interfacing protocol, a risky- behavior-patterns-protocol, a familiarity-detection protocol, an optimal-decision protocol, a multi-module-fusion protocol, a core-identity protocol, a rule-decay protocol, or an IP-proxy protocol.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim(s) 1 and 10:
“when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer: accessing,…, a fraud assessment database to retrieve a set of fraud assessment records;”
“…fraud evaluation modules…”
“…score evaluation modules…”
Claim 10:
“computer readable storage device”
“…memory sections…”
The computer components (various modules, computer readable storage device and memory sections) are recited at a high level of generality (i.e. as a generic storage and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The accessing steps are recited at a high-level of generality (i.e., generally accessing) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 2-3, 6, 11-12 and 15 contain the following additional elements:
Claim(s) 2 and 11:
“executing,…, the set of queries to retrieve a set of related fraud assessment records.”
Claim(s) 3 and 12:
“extracting,…, a first set of relevant data of the current transaction evaluation data in accordance with the first fraud evaluation protocol or an adjusted first fraud evaluation protocol;”
“executing,…, the first query to produce a first sub-set of the set of related fraud assessment records.”
Claim(s) 6 and 15:
“receiving,…, the plurality of fraud risk scores;”
These elements are recited at a high level of generality (i.e., as simply executing queries, simply extracting data, simply receiving data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The memory/storage mentioned above are disclosed in applicant’s specification (See paragraph [0365] of the specification). The component is described as: “Such a memory device may be a read-only memory, random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information.” The modules mentioned above are disclosed in applicant’s specification (See paragraphs [0367] and [0371] of the specification). The component is described as: “One of average skill in the art will also recognize that the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof…The term "module" is used in the description of one or more of the embodiments. A module implements one or more functions via a device such as a processor or other processing device or other hardware that may include or operate in association with a memory that stores operational instructions.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for accessing/extracting various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for executing queries and receiving various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0242610 A1 hereinafter Liu) in view of Kim et al. (US 2021/0117977 A1 hereinafter Kim).
Claim 1
A method for evaluating a transaction request for fraud, the method comprises:
generating, by a plurality of fraud evaluation modules, a plurality of fraud risk scores based on current transaction evaluation data of a transaction associated with the transaction request, wherein a first fraud evaluation module of the plurality of fraud evaluation modules executes a first fraud evaluation protocol utilizing a first set of the current transaction evaluation data to produce a first fraud risk score of the plurality of fraud risk scores; (Liu discloses a method for identifying fraudulent transactions. See at least paragraph [0004]. Liu discloses binning algorithms (i.e. a plurality of fraud evaluation modules executing fraud evaluation protocols) for selected features (i.e. sets of current transaction evaluation data) outputting numeric values (i.e. fraud risk scores). See at least paragraph [0078].)
determining, by a score evaluation module, whether the plurality of fraud risk scores provide a reliable fraud evaluation answer, wherein a fraud evaluation answer is reliable if the fraud evaluation answer satisfies an evaluation threshold; (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. See the combination with Kim below.)
when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer: (Liu discloses retraining the strategies if they are not acceptable. See at least paragraph [0102].)
accessing, by a set of fraud evaluation modules of the plurality of fraud evaluation modules, a fraud assessment database to retrieve a set of fraud assessment records; (Liu discloses extracting transaction features from a database. See at least paragraph [0077].)
adjusting, by the set of fraud evaluation modules, a set of fraud evaluation protocols based on the set of fraud assessment records to produce a set of adjusted fraud evaluation protocols; (Liu discloses weighting the features for each bin based on the extracted characteristics. See at least paragraph [0083].)
generating, by the set of fraud evaluation modules, a set of adjusted fraud risk scores based on the current transaction evaluation data and the set of adjusted fraud evaluation protocols; (Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)
determining, by the score evaluation module, whether the set of adjusted fraud risk scores provides the reliable fraud evaluation answer; and (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. See the combination with Kim below. Examiner notes that duplication of parts (i.e. evaluation of scores) is obvious unless a new and unexpected result is produced.)
when the set of adjusted fraud risk scores provides the reliable fraud evaluation answer, outputting, by the score evaluation module, the reliable fraud evaluation answer. (Liu discloses retraining the strategies if they are not acceptable. See at least paragraph [0102]. Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)

Although Liu does disclose determining if fraud scores pass an evaluation threshold, they might not explicitly disclose wherein a fraud evaluation answer is reliable if the fraud evaluation answer satisfies an evaluation threshold. Kim discloses assigning a confidence score to a prediction result for machine learning models and decides how to use these models based on the confidence score. See at least paragraphs [0019] and [0037].
It would be obvious to use confidence scores to score the model results of Liu because Kim additionally teaches the motivation that these confidence scores allow multiple models to be used for composite or aggregate scoring if correlation is low. See at least paragraph [0019].
Also, scoring model results with confidence scores as taught by Kim with the system of Liu is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The method of claim 1, wherein the accessing the fraud assessment database further comprises:
generating, by the set of fraud evaluation modules, a set of queries based on the current transaction evaluation data; and (Liu discloses extracting features (i.e. querying for evaluation data) based on the transaction data and existing strategies. See at least paragraph [0077].)
executing, by the set of fraud evaluation modules, the set of queries to retrieve a set of related fraud assessment records. (Liu discloses extracting features (i.e. querying for evaluation data) based on the transaction data and existing strategies. See at least paragraph [0077].)

Claim 3
The method of claim 2 further comprises:
extracting, by the first fraud evaluation module, a first set of data of the current transaction evaluation data in accordance with the first fraud evaluation protocol or an adjusted first fraud evaluation protocol; (Liu discloses extracting features (i.e. querying for evaluation data) based on the transaction data and existing strategies. See at least paragraph [0077].)
generating, by the first fraud evaluation module, a first query of the set of queries based on the first set of data; and (Liu discloses extracting features (i.e. querying for evaluation data) based on the transaction data and existing strategies. See at least paragraph [0077].)
executing, by the first fraud evaluation module, the first query to produce a first sub-set of the set of related fraud assessment records. (Liu discloses extracting features (i.e. querying for evaluation data) based on the transaction data and existing strategies. See at least paragraph [0077].)

Claim 4
The method of claim 1 further comprises:
when the set of adjusted fraud risk scores does not provide a reliable fraud evaluation answer: (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. Examiner notes that duplication of parts (i.e. evaluation of scores) is obvious unless a new and unexpected result is produced. Using confidence scores to determine if an answer is reliable is taught by the combination with Kim as shown above.)
determining, by the score evaluation module, whether the set of adjusted fraud risk scores has a positive or negative convergence factor; (Liu discloses running the learning process until convergence according to an optimal threshold subject to constraints. See at least paragraph [0068].)
adjusting, by the set of fraud evaluation modules, the set of adjusted fraud evaluation protocols based on the set of fraud assessment records and the positive or negative convergence factor to produce a set of second adjusted fraud evaluation protocols; (Liu discloses running the learning process until convergence according to an optimal threshold subject to constraints. See at least paragraph [0068]. Liu discloses weighting the features for each bin based on the extracted characteristics. See at least paragraph [0083].)
generating, by the set of fraud evaluation modules, a set of second adjusted fraud risk scores based on the current transaction evaluation data and the set of second adjusted fraud evaluation protocols; (Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)
determining, by the score evaluation module, whether the set of second adjusted fraud risk scores provides the reliable fraud evaluation answer; and (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. Examiner notes that duplication of parts (i.e. evaluation of scores) is obvious unless a new and unexpected result is produced. Using confidence scores to determine if an answer is reliable is taught by the combination with Kim as shown above.)
when the set of second adjusted fraud risk scores provides the reliable fraud evaluation answer, outputting, by the score evaluation module, the reliable fraud evaluation answer. (Liu discloses retraining the strategies if they are not acceptable. See at least paragraph [0102]. Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)

Claim 5
The method of claim 1 further comprises:
executing, by a second fraud evaluation module of the plurality of fraud evaluation modules, a second fraud evaluation protocol utilizing a second set of the current transaction evaluation data to produce a second fraud risk score of the plurality of fraud risk scores. (Liu discloses binning algorithms (i.e. a plurality of fraud evaluation modules executing fraud evaluation protocols) for various selected features (i.e. sets of current transaction evaluation data) outputting numeric values (i.e. fraud risk scores). See at least paragraph [0078].)

Claim 6
The method of claim 1, wherein the determining whether the plurality of fraud risk scores provides the reliable fraud evaluation answer comprises:
receiving, by the score evaluation module, the plurality of fraud risk scores; (Liu discloses binning algorithms (i.e. a plurality of fraud evaluation modules executing fraud evaluation protocols) for selected features (i.e. sets of current transaction evaluation data) outputting numeric values (i.e. fraud risk scores). See at least paragraph [0078].)
filtering, by the score evaluation module, the plurality of fraud risk scores to produce a set of relevant fraud risk scores; and (Liu discloses determining importance of features used in the analysis and the importance factor may need to meet a minimum importance factor requirement (i.e. filtered). See at least paragraph [0087]. Using confidence scores to determine if an answer is reliable is taught by the combination with Kim as shown above.)
performing, by the score evaluation module, a convergence function on the set of relevant fraud risk scores to determine whether the plurality of fraud risk scores provides the reliable fraud evaluation answer. (Liu discloses running the learning process until convergence according to an optimal threshold subject to constraints. See at least paragraph [0068]. Liu discloses weighting the features for each bin based on the extracted characteristics. See at least paragraph [0083].)

Claim 7
The method of claim 1, wherein the executing the first fraud evaluation protocol comprises executing at least one of the following protocols to generate the first fraud risk score:
an account-take-over protocol, a collusion protocol, a professional-bad-actor protocol, a behavior-pattern-being-an-attack protocol, a use-of-hacker-tools protocol, a zero-day-anomaly-is-an-attack protocol, a fake-account-registration protocol, a fraudulent-login-protocol, a weight-of-evidence protocol, a device-recognition protocol, an emergent-detection protocol, an external-interfacing protocol, a risky-behavior-patterns-protocol, a familiarity-detection protocol, an optimal-decision protocol, a multi-module-fusion protocol, a core-identity protocol, a rule-decay protocol, or an IP-proxy protocol. (Liu discloses binning algorithm may include a weight-of-evidence algorithm. See at least paragraph [0078].)

Claim 8
The method of claim 1, wherein the adjusting the set of fraud evaluation protocols comprises:
adjusting, by the first fraud evaluation module, the first fraud evaluation protocol based on a first sub-set of the set of fraud assessment records to produce a first adjusted fraud evaluation protocol wherein the first fraud evaluation module is in the set of fraud evaluation modules. (Liu discloses weighting the features for each bin based on the extracted characteristics. See at least paragraph [0083]. Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)

Claim 10
A computer readable storage device comprises:
a first memory section that stores operational instructions that, when executed by a computing entity of a data transactional network, causes the computing entity to: (Liu discloses memory that executes the methods performed. See at least paragraph [0104]. Liu discloses the system may be embodied on any number of processors and devices. See at least paragraphs [0020]-[0021].)
generate, by a plurality of fraud evaluation modules, a plurality of fraud risk scores based on current transaction evaluation data of the transaction, wherein a first fraud evaluation module of the plurality of fraud evaluation modules executes a first fraud evaluation protocol utilizing a first set of the current transaction evaluation data to produce a first fraud risk score of the plurality of fraud risk scores; (Liu discloses a method for identifying fraudulent transactions. See at least paragraph [0004]. Liu discloses binning algorithms (i.e. a plurality of fraud evaluation modules executing fraud evaluation protocols) for selected features (i.e. sets of current transaction evaluation data) outputting numeric values (i.e. fraud risk scores). See at least paragraph [0078]. See the combination with Kim below for using confidence scores for model outputs.)
a second memory section that stores operational instructions that, when executed by a computing entity of a data transactional network, causes the computing entity to: (Liu discloses memory that executes the methods performed. See at least paragraph [0104]. Liu discloses the system may be embodied on any number of processors and devices. See at least paragraphs [0020]-[0021].)
determine, by a score evaluation module, whether the plurality of fraud risk scores provide a reliable fraud evaluation answer; (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. See the combination with Kim below for using confidence scores for model outputs.)
the first memory section further storing operational instructions that, when executed by a computing entity of a data transactional network, causes the computing entity to: (Liu discloses memory that executes the methods performed. See at least paragraph [0104]. Liu discloses the system may be embodied on any number of processors and devices. See at least paragraphs [0020]-[0021].)
when the plurality of fraud risk scores does not provide a reliable fraud evaluation answer: (Liu discloses retraining the strategies if they are not acceptable. See at least paragraph [0102].)
access, by a set of fraud evaluation modules of the plurality of fraud evaluation modules, a fraud assessment database to retrieve a set of fraud assessment records; (Liu discloses extracting transaction features from a database. See at least paragraph [0077].)
adjust, by the set of fraud evaluation modules, a set of fraud evaluation protocols based on the set of fraud assessment records to produce a set of adjusted fraud evaluation protocols; (Liu discloses weighting the features for each bin based on the extracted characteristics. See at least paragraph [0083].)
generate, by the set of fraud evaluation modules, a set of adjusted fraud risk scores based on the current transaction evaluation data and the set of adjusted fraud evaluation protocols; (Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)
the second memory section further storing operational instructions that, when executed by a computing entity of a data transactional network, causes the computing entity to: (Liu discloses memory that executes the methods performed. See at least paragraph [0104]. Liu discloses the system may be embodied on any number of processors and devices. See at least paragraphs [0020]-[0021].)
determine, by the score evaluation module, whether the set of adjusted fraud risk scores provides the reliable fraud evaluation answer; and (Liu discloses determining importance of features used in the analysis. See at least paragraph [0087]. Examiner notes that duplication of parts (i.e. evaluation of scores) is obvious unless a new and unexpected result is produced. See the combination with Kim below for using confidence scores for model outputs.)
the first memory section further storing operational instructions that, when executed by a computing entity of a data transactional network, causes the computing entity to: (Liu discloses memory that executes the methods performed. See at least paragraph [0104]. Liu discloses the system may be embodied on any number of processors and devices. See at least paragraphs [0020]-[0021].)
when the set of adjusted fraud risk scores provides the reliable fraud evaluation answer, outputting, by a score evaluation module, the reliable fraud evaluation answer. (Liu discloses retraining the strategies if they are not acceptable. See at least paragraph [0102]. Liu discloses complementing or replacing existing strategy with the new strategy to evaluate the transaction. See at least paragraphs [0098]-[0099].)

Although Liu does disclose determining if fraud scores pass an evaluation threshold, they might not explicitly disclose wherein a fraud evaluation answer is reliable if the fraud evaluation answer satisfies an evaluation threshold. Kim discloses assigning a confidence score to a prediction result for machine learning models and decides how to use these models based on the confidence score. See at least paragraphs [0019] and [0037].
It would be obvious to use confidence scores to score the model results of Liu because Kim additionally teaches the motivation that these confidence scores allow multiple models to be used for composite or aggregate scoring if correlation is low. See at least paragraph [0019].
Also, scoring model results with confidence scores as taught by Kim with the system of Liu is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Claim 11 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0242610 A1 hereinafter Liu) in view of Kim et al. (US 2021/0117977 A1 hereinafter Kim) further in view of Cai et al. (US 2021/0312458 A1 hereinafter Cai).

Claim 9
The method of claim 8 further comprises:
analyzing the first sub-set of the set of fraud assessment records for fact patterns similar to a fact pattern of the current transaction evaluation data to produce prioritized relevant fraud assessment records; (See the combination with Cai below.)
determining accuracy classifications of prioritized relevant fraud assessment records; (Liu discloses determining the accuracy of the modified strategies and identified false positives. See at least paragraph [0035].)
determining a plurality of sets of fraud risk scores from the prioritized relevant fraud assessment records; (See the combination with Cai below.)
comparing the plurality of sets of fraud risk scores with the plurality of fraud risk scores to produce a plurality of fraud risk score differences; (See the combination with Cai below.)
scaling the plurality of fraud risk score differences based on the accuracy classifications to produce a plurality of scaled fraud risk score differences; and (See the combination with Cai below.)
adjusting the first fraud evaluation protocol based on the plurality of scaled fraud risk score differences. (See the combination with Cai below.)

	Although Liu does disclose identifying false positive events, they might not explicitly disclose analyzing assessment data for similar fact patterns, determining scores from the assessment data, comparing to produce differences, scaling the differences based on accuracy, and adjusting the protocol based on the scales differences. Cai teaches correlating pooled events of the focal entity with other pooled events (i.e. analyzing for similar fact patterns). See at least paragraph [0008]. Cai teaches training and tuning a model based on historical data confirmed to be fraudulent or non-fraudulent (i.e. adjusting protocol) and based on the differences in probability values (i.e. score) between the model and the historical data determinations (i.e. based on differences), and setting thresholds based on accuracy (i.e. scaling based on accuracy).
	It would be obvious to incorporate training based on differences between scores and historical data determinations as taught by Cai into the system of Liu because Cai additionally teaches the motivation that this provides improved control for a system to more accurately monitor and detect suspicious activities. See at least paragraph [0129].
Also, using the training of Cai in the system of Liu is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18
Claim 18 is substantially similar to Claim 9 and is therefore rejected using similar reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Joshi (US 2018/0374151 A1) discloses adjusting a score based on the difference between an historical score and a real-time score for a given digital identity.
Tibeica et al. (US 8,813,239 B2) discloses online fraud prevention combining the aggregate of several distinct fraud filters to produce an aggregate score indicative of the likelihood of fraud.
Huang et al. (CN 108288161 A) discloses training machine learning for detecting fraud based on a confidence factor until convergence.
Bellini et al. (“Blockchain-Based Distributed Trust and Reputation Management Systems: A Survey”) discloses continuous feedback loops for trust and payment systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691